DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 24-26 and 28 are objected to because of the following informalities: 
“a distance of adjacent edges” should read “a distance between adjacent edges” (claim 1, line 14);
“an orthographic projection” should read “the orthographic projection” (claim 24, lines 1-2; claim 25, lines 1-2; claim 26, line 9);
“ends part” should read “end parts” (claim 28, line 7).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, the limitation “the black matrix is between adjacent pixel structures” renders the claim indefinite because it is unclear how the black matrix can be between adjacent pixel structures given that it is an element of the pixel structure according to claim 1, lines 1-3 (“a pixel structure” is the preamble of claim 1).  It should be noted that claim 1 recites “A pixel structure, comprising…a black matrix” in lines 1-2 thereof.  According to Applicant’s specification, “The terms ‘comprises,’ ‘comprising,’ ‘includes,’ ‘including,’ etc., are intended to specify that the elements or the objects stated before these terms encompass the elements or the objects listed after these terms as well as equivalents thereof, but do not exclude other elements or objects” (Spec. [0047], lines 5-8).  Thus, according to Applicant’s definition of “comprising,” the pixel structure encompasses the black matrix.  Hence, it is unclear how the black matrix can be between adjacent pixel structures when a black matrix is included in (i.e., encompassed by) each of the adjacent pixel structures.  Clarification is respectfully requested.
In claim 8, lines 1-2, the limitation “further comprising a signal line” renders the claim indefinite because the antecedent basis is unclear as to whether “a signal line” refers to another signal line or “a signal line” previously recited in claim 1, line 3.  Applicant’s specification describes one signal line 53 per pixel structure, which may be a data line or a gate line (Spec. [0068]).  Therefore, it is suggested Applicant delete the limitation “further comprising a signal line” in claim 8, lines 1-2.  For examination purposes, the limitation “a signal line” will be interpreted and examined as the signal line having antecedent basis in claim 1, line 3.  Correction is respectfully requested.
In claim 28, line 1, the limitation “further comprising a signal line” renders the claim indefinite because the antecedent basis is unclear as to whether “a signal line” refers to another signal line or “a signal line” previously recited in claim 1, line 3.  Applicant’s specification describes one signal line 53 per pixel structure, which may be a data line or a gate line (Spec. [0068]).  Therefore, it is suggested Applicant change “further comprising a signal line” in claim 28, line 1 to “wherein the signal line is”.  For examination purposes, the limitation “a signal line” will be interpreted and examined as the signal line having antecedent basis in claim 1, line 3.  Correction is respectfully requested.
Claims 2-7 and 9-10 are rejected because these claims depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2012/0133856 A1).
Regarding claim 21, Ono discloses in Figs. 2-4 and related text a pixel structure ([0056], lines 1-7), comprising a base substrate 16 ([0057], line 2), and a gate electrode layer 32/40b ([0070]-[0071] and [0079]), a pixel electrode 70 ([0062], line 11), an active layer 60 ([0075], line 3), a source-drain electrode layer 52/54 ([0062], lines 7-8) and a common electrode layer 80/82/84 ([0067], lines 1-8 and [0078], lines 1-4) which are on the base substrate, wherein 
the pixel electrode is between the base substrate and the common electrode layer; 
the source-drain electrode layer comprises a first electrode 52 and a second electrode 54 which are electrically connected with the active layer ([0062], lines 8-13); 
the common electrode layer comprises a common electrode 80/82 and a first connection pattern 84 disconnected from the common electrode, the first connection pattern is on a side of the second electrode away from the base substrate, and the first connection pattern is electrically connected with the second electrode ([0067] and [0078]); and
the gate electrode layer comprises a gate electrode 40b and a second connection pattern 32 disconnected from the gate electrode, the second connection pattern is between the first connection pattern and the pixel electrode, and the second connection pattern is electrically connected with the first connection pattern and the pixel electrode ([0079]),
wherein an orthographic projection of the second connection pattern on the base substrate is in an orthographic projection of the pixel electrode on the base substrate.
Regarding claim 22, Ono shows the second connection pattern is in direct contact with the pixel electrode (Fig. 3).
Regarding claim 24, Ono shows an orthographic projection of the second connection pattern on the base substrate is outside an orthographic projection of the common electrode on the base substrate (Figs. 2 and 3).
Regarding claim 26, Ono shows a first insulating layer 44 (Figs. 3, 4; [0076], lines 1-4) and a second insulating layer 42 (Figs. 3, 4; [0072], lines 1-3) between the first insulating layer and the base substrate, 
wherein the pixel electrode, the active layer and the source-drain electrode layer are between a layer where the first insulating layer is located and the base substrate, a first via hole 92 and a second via hole 94 (an upper portion thereof corresponding to the first insulating layer 44) are in the first insulating layer (Fig. 3; [0078], lines 7-11), an orthographic projection of the first via hole on the base substrate overlaps an orthographic projection of the second electrode on the base substrate, and an orthographic projection of the second via hole on the base substrate overlaps an orthographic projection of the pixel electrode on the base substrate; 
a third via hole 94 (a lower portion thereof corresponding to the second insulating layer 42) communicated with the second via hole is in the second insulating layer (Fig. 3; [0078], lines 9-11); 
the first connection pattern is on a (top) side of the first insulating layer away from the base substrate, the first connection pattern is electrically connected with the second electrode through the first via hole, and the first connection pattern is electrically connected with the second connection pattern through the second via hole and the third via hole ([0078], lines 1-17).
Regarding claim 27, Ono shows a signal line 56 (Figs. 2, 4; [0064], lines 1-4), wherein the signal line is between the common electrode and the base substrate, and an orthographic projection of the common electrode on the base substrate overlaps an orthographic projection of the signal line on the base substrate ([0077], lines 1-7).
Claim Rejections - 35 USC § 103
Claims 1-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2012/0133856 A1) in view of Tasaka et al. (JP 2011133910 A).
Regarding claim 1, Ono discloses in Figs. 2-4 and related text a pixel structure ([0056], lines 1-7), comprising a base substrate 16 ([0057], line 2), and a pixel electrode 70 ([0062], line 11), an active layer 60 ([0075], line 3), a source-drain electrode layer 52/54 ([0062], lines 7-8), a common electrode 80/82 ([0067], lines 1-8), a black matrix 130 ([0058], line 1) and a signal line 56 ([0058], line 9) which are on the base substrate, wherein:
the pixel electrode is between the base substrate and the common electrode; 
the source-drain electrode layer comprises a first electrode 52 and a second electrode 54 which are electrically connected with the active layer, and the second electrode is electrically connected with the pixel electrode ([0062], lines 7-13); 
the active layer is between the base substrate and the source-drain electrode layer, the active layer comprises a first (top) surface close to the source-drain electrode layer, the source-drain electrode layer comprises a second (bottom) surface close to the active layer, and a portion of an edge (e.g., a left edge in Fig. 3) of the first surface of the active layer is aligned with a portion of an edge (e.g., a left edge in Fig. 3) of the second surface of the source-drain electrode layer; and
the black matrix is between adjacent pixel structures ([0058], lines 7-11).
Ono does not disclose the black matrix has a width that is approximately equal to a distance of adjacent edges which respectively belong to adjacent pixel electrodes, and the width of the black matrix is 12 µm.
Tasaka teaches in Fig. 2 and related text the black matrix 22 has a width (11 µm) that is approximately equal to a distance (11 µm) of (between) adjacent edges which respectively belong to adjacent pixel electrodes 18 (see paragraph [0038] of the attached English machine translation; note: the distance of 11 µm between the adjacent edges which respectively belong to the adjacent pixel electrodes has been calculated by adding the width of the data bus line 16a (5 µm) and twice the distance between the pixel electrode and the data bus line (2×3 µm) to obtain the sum of 11 µm).
Tasaka does not disclose the width of the black matrix is 12 µm.
Ono and Tasaka are analogous art because they both are directed to liquid crystal display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono with the specified features of Tasaka because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ono’s pixel structure to form the black matrix to have a width that is approximately equal to a distance of adjacent edges which respectively belong to adjacent pixel electrodes, as taught by Tasaka, wherein the width of the black matrix is 12 µm, in order to suppress a reduction in luminance caused by a type of alignment failure called dispersion (Tasaka: Abstract, lines 1-3 and [0009]).
Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts (12 µm in the instant case) do not overlap with the prior art (11 µm in the instant case) but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  MPEP 2144.05(I), second paragraph thereof.
Regarding claim 2, Ono in view of Tasaka shows a first insulating layer 44 (Ono: Figs. 3, 4; [0076], lines 1-4), wherein the pixel electrode, the active layer and the source-drain electrode layer are between a layer where the first insulating layer is located and the base substrate, a first via hole 92 and a second via hole 94 (an upper portion thereof corresponding to the first insulating layer 44) are in the first insulating layer (Ono: Fig. 3; [0078], lines 7-11), an orthographic projection of the first via hole on the base substrate overlaps an orthographic projection of the second electrode on the base substrate, and an orthographic projection of the second via hole on the base substrate overlaps an orthographic projection of the pixel electrode on the base substrate; and 
a first connection pattern 84, wherein the first connection pattern is on a (top) side of the first insulating layer away from the base substrate, and the first connection pattern allows the second electrode to be electrically connected with the pixel electrode at least through the first via hole and the second via hole (Ono: Fig. 3; [0078], lines 1-7 and 13-17).
Regarding claim 3, Ono in view of Tasaka shows a second insulating layer 42 (Ono: Figs. 3, 4; [0072], lines 1-3), wherein 
the second insulating layer is between the first insulating layer and the base substrate, and the second insulating layer covers the pixel electrode; 
a third via hole 94 (a lower portion thereof corresponding to the second insulating layer 42) communicated with the second via hole is in the second insulating layer, and the first connection pattern allows the second electrode to be electrically connected with the pixel electrode through the first via hole, the second via hole and the third via hole (Ono: Fig. 3; [0078], lines 1-17).
Regarding claim 4, Ono in view of Tasaka shows a common electrode layer 89 (80/82/84), and the common electrode layer comprises the first connection pattern and the common electrode (Ono: Figs. 3, 10A; [0093] and [0095]).
Regarding claim 5, Ono in view of Tasaka shows a second connection pattern 32, wherein the second connection pattern is between the first insulating layer and the pixel electrode, and the first connection pattern is electrically connected with the pixel electrode by the second connection pattern (Ono: Fig. 3; [0079], lines 1-6).
Regarding claim 6, Ono in view of Tasaka shows a transistor 50, wherein the transistor comprises a gate electrode 40 (40a/40b), the first electrode, the second electrode and the active layer (Ono: Figs. 2, 3; [0062]-[0063] and [0070]-[0071]), the pixel structure comprises a gate electrode layer 49/79, and the gate electrode layer comprises the second connection pattern and the gate electrode (Ono: Figs. 3, 5; [0081]-[0083]).
Regarding claim 7, Ono, in the embodiment of Figs. 2-4, in view of Tasaka disclose substantially the entire claimed invention, as applied to claim 5 above.
Ono, in the embodiment of Figs. 2-4, in view of Tasaka do not disclose an orthographic projection of the second connection pattern on the base substrate overlaps an orthographic projection of the active layer on the base substrate.
Ono, in the embodiment of Fig. 11, teaches an orthographic projection of the second connection pattern 32 ([0097], line 4) on the base substrate 16 ([0057], line 2) overlaps an orthographic projection of the active layer 60 ([0075], line 3) on the base substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pixel structure of Ono (Figs. 2-4) in view of Tasaka such that an orthographic projection of the second connection pattern on the base substrate overlaps an orthographic projection of the active layer on the base substrate, as taught by Ono in the embodiment of Fig. 11, in order to shorten the length of the first connection pattern, thereby improving the aperture ratio of each pixel (Ono: [0097], lines 15-18).
Regarding claim 8, Ono in view of Tasaka shows a signal line 56 (Ono: Figs. 2, 4; [0064], lines 1-4), wherein the signal line is between the common electrode and the base substrate, and an orthographic projection of the common electrode on the base substrate overlaps an orthographic projection of the signal line on the base substrate (Ono: [0077], lines 1-7).
Regarding claim 9, Ono in view of Tasaka shows an array substrate 10, comprising the pixel structure according to claim 1 (Ono: Figs. 1, 3, 4; [0055], lines 1-2; [0057], lines 1-5; [0064], lines 5-10).
Regarding claim 10, Ono in view of Tasaka shows a display device (e.g., a liquid crystal display device), comprising the array substrate according to claim 9 (Ono: Fig. 1; [0055], lines 1-10).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2012/0133856 A1).
Regarding claim 25, Ono, in the embodiment of Figs. 2-4, discloses substantially the entire claimed invention, as applied to claim 21 above.
Ono, in the embodiment of Figs. 2-4, does not disclose an orthographic projection of the second connection pattern on the base substrate overlaps an orthographic projection of the active layer on the base substrate.
Ono, in the embodiment of Fig. 11, teaches an orthographic projection of the second connection pattern 32 ([0097], line 4) on the base substrate 16 ([0057], line 2) overlaps an orthographic projection of the active layer 60 ([0075], line 3) on the base substrate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ono’s pixel structure of the embodiment of Figs. 2-4 such that an orthographic projection of the second connection pattern on the base substrate overlaps an orthographic projection of the active layer on the base substrate, as taught by Ono in the embodiment of Fig. 11, in order to shorten the length of the first connection pattern, thereby improving the aperture ratio of each pixel (Ono: [0097], lines 15-18).
Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not teach or suggest at least the limitation “an edge of each of the two first end parts is aligned with an edge of the second end part” in combination with other limitations as recited in claim 28.
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 8: “Claim 1 has been amended to recite, in part: the black matrix is between adjacent pixel structures and has a width that is approximately equal to a distance of adjacent edges which respectively belong to adjacent pixel electrodes, and the width of the black matrix is 12 µm.  Applicant respectfully submits that the cited references, whether considered alone or in combination, fail to disclose, teach or suggest at least the above-recited features of amended claim 1, because Ono and Beak pays no attention to the black matrix as defined in claim 1.”
In response, it is respectfully submitted that Ono discloses in Figs. 2, 4 and related text the black matrix 130 is between adjacent pixel structures ([0056] and [0058]).  However, Ono does not disclose the black matrix has a width that is approximately equal to a distance of adjacent edges which respectively belong to adjacent pixel electrodes, and the width of the black matrix is 12 µm.  Tasaka (JP 2011133910 A) is being relied upon in the current 103 rejection of claim 1 as a secondary reference to cure the deficiencies of Ono, as detailed on pages 6-8 of this Office action.  Applicant’s arguments concerning Beak are moot, inasmuch as Beak is not being relied upon in any prior art rejection in this Office action.  It is noted that Applicant has not presented arguments against the 102 rejection of claim 21 as being anticipated by Ono.  Accordingly, this rejection, which is detailed on pages 4-5 of this Office action, is being maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811